Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6, 9-15, & 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,465,545. 
Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 1 of the instant application is a broader version of claim 1 of the ‘545 patent. Instant claim 1, as well as dependent claims 2-3 & 6, contains no features not present in claim 1 of the ‘545 patent.  As such, claim 1 of the ‘545 would anticipate these claims (if it were prior art). This demonstrates the claims are not patentability distinct. Claims 9-12 of the instant application are identical to claims 2-5 of the ‘545 patent and are therefore also patentably indistinct.  
Claim 13 of the instant application recites a method whole only method steps are providing the structures of claim 1.  Thus, such a claim would have been obvious under claim 1 of the ‘545 patent as the presence of the structure infers that such a structure must be assembled in some manner.  Thus, claim 13 is patentable indistinct from claim 1 of the ‘545 patent, as are claims 14-15 and 18 of the instant application.  
If the method claims are amended to include methods steps beyond merely providing the structures of the apparatus claims, to overcome this rejection, it may give rise to a restrictable distinction between the claims.



Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7-14, & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0071243 to Kocher or U.S. 2015/0056071 to Woolenweber in view of Applications of Ni3Al Based Intermetallic Alloys by Jozwik et al. and www.onallcylinders.com/2016/01/15/ask-away-with-jeff-smith-piston-ring-thickness-and-why-thin-is-in/ a blog post by Jeff Smith (hereafter “Smith”).
Claim 1 recites a gas turbine engine.  Kocher and Woolenweber both relate to turbochargers.  A turbocharger is a turbine that runs on hot exhaust gases of an internal combustion engine.  As such, it meets the broadest reasonable interpretation of a gas turbine engine.  Both Kocher and Woolenweber teach using a piston ring seal (279 or 32, respectively) as seals around the edge of the bearing sleeve near the turbine wheel.  The inner and outer bearing components would be the recited first and second components, and the figures in both references show the two components are adjacent. Figures 2-3 of Kocher and figure 1 of Woolenweber show a seal body (279, 32) forming a[n] interface with the…component[s]. Claim 1 then recites that the seal [is] formed from a sheet of a single crystal material.  Neither Kocher nor Woolenweber go into detail on the material properties or dimensions of these piston rings.  3Al alloys.  See Jozwik pg 2545.  Jozwik teaches that this alloy has superior material properties and several advantages over conventional materials.  See Jozwik 2537-2542.  It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  In this case, Jozwik teaches that piston rings may be made from Ni3Al alloys, which is a single crystal material.  See Jozwik 2538.  It would have been obvious to modify Kocher or Woolenweber to use such this material in the seal to obtain the benefits discussed in Jozwik (or simply because it is a known material for this use in the art).
While Jozwik does not explicitly teach what crystalline form is used, one of ordinary skill would have inferred that if the crystalline state was critical to the material properties, the crystalline state would have been mentioned.  Thus, one of ordinary skill would have believed that Ni3Al alloys in Jozwik could have been in any known configuration, including single crystal material, and that Jozwik teaches any and all of these configurations inclusively.  It would have been obvious to modify Kocher or Woolenweber to use such this material in the seal to obtain the benefits discussed in Jozwik (or simply because it is a known material for this use in the art).
A piston ring is a flat ring, and is therefore a ring-shaped sheet.  If applicant intended that the seal originate as a sheet and then be fabricated into a seal shape, this would amount to a product-by-process claim and only the final material would be relevant.
Kocher, Woolenweber, & Jozwik do not explicitly teach that the seal would be .010 inches and 0.050 inches thick.  But Smith teaches that many modern piston rings are 1mm (or 0.039 inches) thick.  See Smith pg. 2.  It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  In this case, it would have been obvious to use a known piston ring thickness for an application that states it uses a piston ring.
As an alternate rejection, an internal combustion engine attached to the turbochargers would also be a system associated with a gas turbine engine.  Piston rings in this engine would also therefore be seals meeting the recited limitations.  The piston rings of Jozwik (of the thickness described in Smith) would therefore meet the limitations that way as well. 
Claim 2 recites the first component forms at least a first portion of…a first vane support.  Kocher shows that turbocharger element (210) into which the seal (279) is inserted has a turbine portion of…a first vane support.  Regarding claim 7, Jozwik teaches using Ni3Al alloys of the recited type.  See Jozwik Abstract and 2538-9 and Table 1.  Claim 8 recites the X element is a refractory element.  The refractory elements are typically defined as Tantalum, Tungsten, Rhenium, Niobium, and Molybdenum.  Jozwik teaches using Titanium, in the form of TiC as the precipitation hardening X element in the abstract.  Table 1 also teaches using Molybdenum (Mo) in several alloys, such as VKNA-1V.  Regarding claim 9, Jozwik teaches that the Ni3Al alloys are capable of withstanding 1100C temperatures, which is 2000F.  See Jozwik 2539.
Claim 10 recites that the single crystal material is in a <100> orientation, while claim 11 recites the <111> orientation.  Examiner takes Official Notice that both of these two orientations are known (if disputed, applicant’s specification must be viewed as non-enabling for failing to further describe these orientations).  It would have been an obvious matter of design choice to modify the Kocher et al. to include any crystal orientation, since applicant has not disclosed that the crystal orientation solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  The specification mentions that each orientation provides unique material properties.  But if the material properties were critical to the invention they would not be interchangeable.  Absent a teaching as to criticality of crystal orientation, either particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Claim 12 recites that the sheet has a thickness of 0.010 [to] 0.015 inches.  Smith teaches that piston rings are trending in the thinner and thinner direction.  See Smith pg. 2.  Smith teaches 1.5mm used to be standard, then 1mm, then newer 0.9mm rings arrived.  Thus, one of ordinary skill would have thought it obvious to try to create even thinner seals using newer materials and techniques.  Thus, the range of 0.01 to 0.015 inches would be tried and a matter of common sense. 
Claim 13 recites a method for forming a seal.  This method recites providing the recited components of claim 1.  Since the Kocher and Woolenweber teach the existence of the components, they must inherently have been provided in some fashion.  Claim 1 then recites forming a seal by forming a first interface.  Again, Kocher and Woolenweber show the seal and inferace exist.  Thus, one of ordinary skill would infer they were formed.  The remainder of the claim recites the previously rejected structures, which are rejected for the same reasons as claim 1 above.  Likewise, claims 14, 19, and 20 are rejected for the same reasons as claims 2, 7, & 8.

Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3, 6, 15, & 18 would be allowable if rewritten to overcome the double patenting rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOSHE K WILENSKY whose telephone number is (571)270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct quotations from claims, specifications, or references are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.